DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to Claim 1 in the after final submission filed 3/14/2022 are acknowledged and accepted.
Pending Claims are 1-14. 

Response to Arguments
Applicant’s arguments (see Remarks, 3/14/2022) have been considered and are persuasive. Rejection of Claims 1-14 is withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2012/0250119 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic optical element (HOE) comprising a single contiguous layer of 
“wherein the boundary area includes secondary hologram fringes comprising the photopolymer material with a second amount of refractive index contrast, wherein the second amount of refractive index contrast is less than the first amount of refractive index contrast, and wherein the boundary area has a thickness, measured in at least one direction perpendicular to the principal axis, of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE.”
Claims 2-14 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Prior art in Uchida et al (US 7,133,170 B1, of record) teaches (fig 21-26), a holographic optical element ("HOE") (col 1, lines 62-66) comprising a single contiguous layer of hologram recording   material (holographic material layer 13, col 1, lines 62-65), further comprising: a recorded area of the layer of material (recording completed region 18, col 2, lines 22-25) oriented perpendicular to a principal axis of the HOE wherein the recorded area (recording completed region 18, col 2, lines 22-25) includes hologram fringes that define at least one hologram; an unrecorded area (unrecorded region 19, col 2 lines 22-25) of the layer of material (holographic material layer 13) oriented 
	However, Uchida does not teach wherein in the recorded area includes hologram fringes that comprise the photopolymer material with a first amount of refractive index contrast; the unrecorded area comprises the photopolymer material with a uniform refractive index; a boundary area positioned between the recorded area and the unrecorded area wherein the boundary area includes secondary hologram fringes comprising the photopolymer material with a second amount of refractive index contrast.
wherein the second amount of refractive index contrast is less than the first amount of refractive index contrast, and wherein the boundary area has a thickness, measured in at least one direction perpendicular to the principal axis, of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







J.V.D
Jyotsna V DabbiExaminer, Art Unit 2872              					3/19/2022


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872